IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-30115
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

GEORGE J. LEE, also known as
Jamal Lewis,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 00-CR-196-2
                       --------------------
                          October 7, 2002

Before JOLLY, JONES and PARKER, Circuit Judges.

PER CURIAM:*

     George J. Lee appeals his guilty-plea conviction of

conspiracy to possess with intent to distribute cocaine base and

using and carrying a firearm in connection with a drug-

trafficking offense.   Lee argues that at the guilty-plea colloquy

the district court told him that he was pleading guilty to a

conspiracy involving 50 grams of crack cocaine, but, in fact, he




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-30115
                                  -2-

was pleading guilty to a conspiracy involving 50 or more grams of

crack cocaine.

     Because Lee did not re-urge his motion to withdraw his plea

once the district court denied it without prejudice to re-urge it

after the completion of his psychiatric evaluation, he forfeited

his right to seek withdrawal, resulting in plain error review on

appeal.   See FED. R. CRIM. P. 32(e); United States v. Palomo, 998

F.2d 253, 256 (5th Cir. 1993).

     Contrary to Lee’s assertion, the district court informed Lee

that he was charged with conspiring to possess with intent to

distribute more than fifty grams of crack cocaine.     Lee does not

explain how the district court’s later mistaken statement that he

was charged with 50 grams negated the district court’s prior

accurate explanation of the charge.    Moreover, whether he had

been charged with 50 grams, or 50 or more grams, of cocaine base,

the mandatory minimum or maximum terms of imprisonment would not

have changed.     See 21 U.S.C. § 841(b)(1)(A)(iii).   Lee has not

demonstrated any plain error, i.e., clear or obvious error that

affects his substantial rights, regarding his guilty plea.      See

United States v. Calverley, 37 F.3d 160, 162-64 (5th Cir.

1994)(en banc).

     Lee also argues that the 624 grams of cocaine base seized

from his co-defendant’s relative’s house should not have been

attributed to Lee as relevant conduct.      We review for clear error

the district court’s determination of the quantity of drugs for
                            No. 02-30115
                                 -3-

sentencing purposes.   See United States v. Torres, 114 F.3d 520,

527 (5th Cir. 1997).

     Lee is responsible for all quantities of cocaine with which

he was directly involved and all reasonably foreseeable drug

amounts attributable to his co-defendants.   U.S.S.G. § 1B1.3(a)

(1)(B).   According to the presentence report (PSR), Lee told

officers that his co-defendant, Elton Lee, had secreted a large

quantity of crack cocaine at another co-defendant’s relative’s

house for “safe keeping.”   The district court adopted the PSR and

explicitly found that the relevant conduct as stated in the PSR

was accurate.   Lee failed to present relevant evidence to rebut

the PSR’s drug-quantity calculations, and the district court was

free to adopt the findings of the PSR without further inquiry.

See United States v. Huerta, 182 F.3d 361, 364 (5th Cir. 1999).

The judgment of the district court is AFFIRMED.